
	
		I
		112th CONGRESS
		1st Session
		H. R. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Doggett
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the taxation of smokeless tobacco products sold as discrete single-use
		  units.
	
	
		1.Short titleThis Act may be cited as the
			 Candy Tobacco Tax Parity Act of
			 2011.
		2.Taxation of
			 discrete single-use unit smokeless tobacco
			(a)In
			 generalSubsection (e) of
			 section 5701 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(3)Discrete
				single-use unit productsOn
				discrete single-use units, an amount per thousand units equal to the amount per
				thousand cigarettes in effect under subsection (b)(1) (relating to small
				cigarettes).
					.
			(b)Modification of
			 smokeless tobacco definition To include discrete single-Use units
				(1)In
			 generalParagraph (1) of
			 section 5702(m) of such Code is amended by striking or chewing
			 tobacco and inserting , chewing tobacco, or discrete single-use
			 unit.
				(2)Discrete
			 single-use units definedSubsection (m) of section 5702 of such
			 Code is amended by adding at the end the following new paragraph:
					
						(4)Discrete
				single-use unitThe term
				discrete single-use unit means any product containing tobacco
				that—
							(A)is intended or expected to be consumed
				without being combusted, and
							(B)is in the form of
				a lozenge, tablet, pill, pouch, dissolvable strip, or other discrete single-use
				or single-dose
				unit.
							.
				(c)Conforming
			 amendmentsSubsection (e) of
			 section 5701 of such Code is amended—
				(1)by striking
			 On snuff in paragraph (1) and inserting On snuff not
			 described in paragraph (3), and
				(2)by striking
			 On chewing tobacco in paragraph (2) and inserting On
			 chewing tobacco not described in paragraph (3).
				(d)Effective
			 DateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986)
			 after the date that is 180 days after the date of the enactment of this
			 Act.
			
